             Case 1:18-cv-11931-PBS Document 121 Filed 11/04/20 Page 1 of 1




                              UNITED STATES DISTRICT COURT FOR
                               THE DISTRICT OF MASSACHUSETTS



UNITED STATES OF AMERICA

                        Plaintiff,
v.
                                                            CIVIL ACTION NO. 1:18-cv-11931
MALLINCKRODT ARD LLC,


                        Defendant.



                          ORDER OF ADMINISTRATIVE STAY/CLOSING

SARIS, D.J.

            It is hereby ORDERED that the above-entitled action is stayed administratively, until

November 4, 2021, without prejudice to the right of any party to restore it to the active docket

pending resolution of the case before the United States Bankruptcy Court.




 11/4/2020                                                                      By the Court,
     Date
                                                                                /s/ Casey Baker
                                                                                Deputy Clerk
